Case 3:19-mj-00069-EI\/|T Document 1 Filed 03/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

PENsAcoLA DIVIsIoN

UNITED sTATEs oF AMERICA jj )C]EB£¢]_ é»m_r
v. INFoRMATloN

KYLE T. MCNAMARA /

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
That on or about November 29, 2018, in the Northern Distriet of Florida, and

vvithin the special maritime and territorial jurisdiction of the United States, to Wit:
Eglin Air Force Base, Florida, the defendant,

KYLE T. MCNAMARA,
did unlawfully trespass on military property, after having received a Written Warning
barring re-entry onto military property, in violation of Title 18, United States Code,

Section 1382.

.?d

 

 

AWRENCE KEEFE DA E
United States Attorney

 

 

 

